



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dubinksy, 2018 ONCA 645

DATE: 20180717

DOCKET: C65072

Benotto, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Collea Dubinsky

Appellant

Collea Dubinsky, acting in person

Hannah Freeman, for the respondent

Amy Ohler, duty counsel

Heard and released orally: July 9, 2018

On appeal from the conviction entered on September 21,
    2017 and the sentence imposed on January 31, 2018 by Justice Joseph Nadel of
    the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals from a 12-month sentence imposed
    for aggravated assault. The appellant, who was 34 years old, became involved in
    a consensual fight with the victim, who was 35 years old. There was
    long-standing animosity between the two.

[2]

During the fight, the appellant struck the victim
    multiple times with a beer bottle. The victim sustained serious and disabling
    injuries to her left hand, injuries that required surgery.

[3]

After the hearing at which the Crown was afforded the
    opportunity to prove aggravating features of the offence, the sentencing judge
    found that:

i.

the appellant did
not
engage in an unprovoked assault attacking the victim from behind; and

ii.

the appellant
did
cause all of the injuries sustained by the victim.

[4]

The appellant has had a very difficult background. She suffered from
    post-traumatic stress disorder and struggled with other mental health issues. The
    trial judge accepted the appellant had these conditions, but he found that they
    did not contribute to the offences in any way.

[5]

We do not see any error in the way in which the trial judge dealt with
    this evidence. Given the manner it was presented to him at trial by defence
    counsel (who was not Ms. Ohler), and by the appellant during her allocution under
    s. 726 of the
Criminal Code
, the trial judge weighed all the relevant
    factors in rejecting the appellants request for an intermittent sentence. The
    12-month sentence, acknowledged by her trial counsel to be reasonable, was fit,
    especially given the serious injuries sustained by the victim.

[6]

Leave to appeal sentence is granted, but the appeal is dismissed.

M.L. Benotto J.A.

Gary T. Trotter J.A.

David M. Paciocoo
    J.A.


